Appeal from an award for a schedule loss of thirty-five per cent use of the left arm. Appellants assert that failure to give notice within thirty days was prejudicial; and non-judicial conduct by the State Industrial Board. Claimant fell and injured her shoulder on August 21, 1937. Notice was given October 5, 1937. The delay was properly excused and the medical testimony sustains the findings. No grounds are shown to justify improper conduct of the Board, Award unanimously *946affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Schenek and Poster, JJ.